FILED
                                                             United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                 Tenth Circuit

                             FOR THE TENTH CIRCUIT               February 15, 2017
                         _________________________________
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
ALFRED MCZEAL; MATTHEW D.
HAYNIE; NHUT HUY LE; CHAI MISTY
LE; LOFTON RYAN BURRIS,

      Plaintiffs - Appellants,

and

MARK S. MILLER; JAMILEH MILLER,

      Plaintiffs,

v.                                                      No. 15-1388
                                           (D.C. No. 1:15-CV-01381-WJM-MJW)
OCWEN LOAN SERVICING, LLC;                               (D. Colo.)
MIDSOUTH BANK, NA; HREAL
COMPNAY, LLC; MIDSOUTH BANK
SHARES, INC.; L.J. ANDELLE; PHH
MORTGAGE CORPORATION; WELLS
FARGO BANK N.A.; FEDERAL HOME
LOAN MORTGAGE CORPORATION;
J.P. MORGAN CHASE BANK N.A.;
US BANK, National Association As
Trustee for Mortgage Pass Through
Certificates Series 1998 R3, Mortgage
Electronic Registration System;
DEUTSCHE BANK NATIONAL TRUST
COMPANY; RBS FINANCIAL;
ALTISOURCE; MACKIE, WOLF,
ZIENTZ & MANN, P.C.; THE
ACADEMY LAW GROUP, P.A., formerly
known as Schiller & Adam, P.A.;
HINSHAW & CULBERTSON, LLP;
MCCARTHY & HOLTHUS, LLP;
QUALITY LOAN SERVICES;
DOUGLAS A. TOLENO; KENDRA
WILEY; SAMUEL R. COLEMAN;
ELLEN B. SILVERMAN; JAY L.
ANGELLE,

      Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before PHILLIPS and McHUGH, Circuit Judges.**
                    _________________________________

      Plaintiffs-Appellants appeal from the district court’s judgment dismissing their

lawsuit against various banks, mortgage lenders, attorneys, and other people. Their

complaint charges the defendants with fraud, theft and violation of several federal

statutes. The district court adopted the magistrate judge’s recommendation that the

case be dismissed for lack of prosecution and for the plaintiffs’ failure to follow court

orders. We affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         The Honorable Neil Gorsuch considered this appeal originally but did not
participate in this Order and Judgment. The practice of this court permits the
remaining two panel judges, if in agreement, to act as a quorum in resolving the
appeal. See 28 U.S.C. § 46(d); see also United States v. Wiles, 106 F.3d 1516, at n*
(10th Cir. 1997) (noting this court allows remaining panel judges to act as a quorum
to resolve an appeal). The remaining panel members have acted as a quorum with
respect to this order and judgment.

                                           2
                                   BACKGROUND

      This case was initially assigned to a senior district judge. After he declined

the case, it was reassigned to a pilot program in the District of Colorado (Pilot

Program). The Pilot Program permitted “the direct assignment of civil cases to the

full time magistrate judges to conduct any and all proceedings in jury and nonjury

civil actions and order the entry of judgment under 28 U.S.C. § 636(c).” Supp. R.

at 88. For the magistrate judge to exercise jurisdiction under § 636(c), the parties

needed to consent and the district court then had to refer the case to the magistrate

judge. See id. at 89 (“In any case drawn to a magistrate judge, if all parties consent

to magistrate judge jurisdiction, the magistrate judge shall notify the Chief Judge, or

his/her designee, who shall determine whether to enter an order of reference under 28

U.S.C. § 636(c). If an order of reference is entered, the magistrate judge shall

conduct all proceedings and order the entry of judgment.”).

      Before any consent was given or a specific referral was made, a magistrate

judge was assigned to appellants’ case to conduct all proceedings, including the entry

of final judgment. On June 30, 2015, the magistrate judge entered an order

scheduling a status conference for July 21. The order notified the appellants that they

must appear in person for the status conference and that failure to appear could result

in the imposition of sanctions, including dismissal of their case.

      Soon before the status conference began, the appellants filed forms refusing

consent to the assignment of the case to a magistrate judge. The status conference

proceeded as scheduled, with the magistrate judge presiding. Plaintiffs Mark S.
Miller, Jamileh Miller (Millers), and Matthew D. Haynie appeared in person. The

defendants who had been served with process appeared through counsel. The United

States appeared through an Assistant United States Attorney to confirm that although

named by the appellants as a party, it did not consent to being a plaintiff in the case.

       The magistrate judge entered an order striking the United States as a party. He

then scheduled a show-cause hearing and exempted the defendants from filing

answers until after that hearing. He also issued three orders to show cause why

certain parties and claims should not be dismissed. Each of the show-cause orders

noted that because at least one party did not consent to magistrate judge’s

jurisdiction, the case would be reassigned to a district court judge.

       On the same day as the show-cause orders were entered, the case was

reassigned to a senior district judge. That judge declined the case, so it was

immediately reassigned to another district court judge, who then referred the case

back to the previously-assigned magistrate judge under § 636(b)(1)(A) and Fed. R.

Civ. P. 72(a) and (b). All of this occurred before the show-cause hearing was held.

       The day before the scheduled show-cause hearing, the appellants filed a

jurisdictionally defective notice of appeal to this court. This defective notice of

appeal from the nonfinal show-cause orders did not divest the district court of its

jurisdiction to proceed with the case. See, e.g., Riggs v. Scrivner, Inc., 927 F.2d
1146, 1148 (10th Cir. 1991) (“[A] premature notice of appeal is ineffective to

transfer jurisdiction from the district court to the court of appeals.”).



                                             4
        The magistrate judge held the scheduled show-cause hearing. None of the

appellants appeared, showed cause as ordered, or requested a continuance. The

magistrate judge entered a Report and Recommendation (R&R) recommending that

all plaintiffs be dismissed from the suit, along with the defendants who had not been

properly served, and that defendant Wells Fargo’s motion to dismiss be denied as

moot.

        The R&R notified the appellants that they had fourteen days after service to

serve and file specific written objections with the district court judge assigned to the

case. The appellants filed no objections. On September 15, 2015, noting the lack of

objection, the district court entered an order adopting the R&R in its entirety,

accepting the Millers’ voluntary dismissal from the case, and dismissing the case.

Two days later, it entered a final judgment of dismissal.

        On October 5, we dismissed the appellants’ jurisdictionally defective appeal,

noting that it was taken from a non-final order entered by a magistrate judge. McZeal

v. Ocwen, No. 15-1305 (10th Cir. Oct. 5, 2015). Our order advised the appellants

that the district court had entered final judgment on September 17, 2015.

        On October 13, the appellants filed a timely notice of appeal from the final

judgment of dismissal, resulting in the appeal now before us. We entered an order

directing them to show cause why the appeal should not be dismissed under our

“firm-waiver rule” based on their failure to object to the R&R. See Duffield v.

Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008) (describing appellate waiver created

by failure to file specific objections to magistrate judge’s R&R).

                                            5
      In their responses, although conceding that the R&R had advised them it was

necessary to file objections to preserve appellate review, appellants contended they

were “not actually notified of the Magistrate [Judge’s] Order and Recommendation,

Order adopting [his Report and Recommendation] or the final judgment via the mail

or by any other means.” Aplee. Supp. App., Vol. 2 at 316, 323, 330, 338, 351. They

further asserted that they had “discovered that no one, or none of the appellants was

actually served with” the R&R, the order adopting the R&R, or the final judgment

(the Dispositive Documents). Id. at 317, 324, 331, 339, 352. Each of the appellants

also filed sworn affidavits stating they had failed to object to the R&R because they

had neither been notified of it nor served with it. They asserted they learned that

these documents were entered only by reviewing our order of October 5 and by

conducting their own (albeit belated) research in PACER.

      For their part, appellees have vigorously challenged appellants’ representation

that they did not receive notice of the Dispositive Documents. In their supplemental

appendix, they included an ECF notice showing that the court mailed the R&R to

each of the appellants at the addresses listed in the complaint.

                                    DISCUSSION

      In this Circuit, we adhere to a “firm-waiver rule.” Duffield, 545 F.3d at 1237.

A party who fails to object in timely fashion to the findings and recommendations of

the magistrate judge “waives appellate review of both factual and legal questions.”

Id. (internal quotation marks omitted).



                                           6
       Although we call this rule “firm,” we recognize certain exceptions to it.

Because the R&R notified the appellants of the time limit for objecting and the

consequences of the failure to object, and because appellees have not waived the

issue but have asserted the firm-waiver rule, the only applicable exception here

involves the “interests of justice.” Under this exception, we may excuse the

appellants’ failure to object if the interests of justice necessitate our review. Id.1

       The interests-of-justice exception is a free-floating one. We have called it “a

rather elusive concept,” and in applying it we have looked to factors such as “a pro se

litigant’s effort to comply, the force and plausibility of the explanation for his failure

to comply, and the importance of the issues raised.” Id. at 1238.

       Appellants argue that we should excuse their failure to object because they did

not receive timely notice of the R&R or certain other filed district-court documents.

But for several reasons we decline to apply the interests-of-justice exception to

rescue them from their failure to file objections.

       First, appellants’ explanation for their failure to comply lacks plausibility.

Although they claim none of them ever received the R&R, a copy of the ECF filing




       1
         Some of our cases also recognize a separate exception to the firm waiver rule
where the district court committed plain error in its disposition. See, e.g., Diestel v.
Hines, 506 F.3d 1249, 1279 n.3 (10th Cir. 2007). But appellants have not requested
plain-error review, and so we do not consider whether that exception applies here.
See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1130-31 (10th Cir. 2011) (where a
litigant “hasn’t even attempted to show how his new legal theory satisfies the plain
error standard,” it “marks the end of the road for an argument for reversal not first
presented to the district court.”).
                                             7
in the record shows it was mailed to them at the addresses listed in their complaint.

Aplee. Supp. App. at 287-89.

       Second, appellants have engaged in a pattern of dilatory conduct throughout

this case by failing to make reasonably diligent efforts to comply with the district

court’s procedures and mandates. They waited until the day of the status conference

to file notice that they did not consent to the magistrate judge’s jurisdiction. They

then failed to appear at the show-cause hearing scheduled for August 27, 2015. They

do not claim they lacked notice of the hearing. Had they bothered to appear, the

magistrate judge would likely not have recommended dismissal of their case. And

even if he had, they would have learned of his plan to issue a recommendation for

dismissal. Having learned this, they could have periodically checked the district

court’s docket for entry of the recommendation in the weeks following the hearing,

and filed appropriate objections. In addition, the magistrate judge’s show-cause

orders notified appellants that the case had been reassigned to a district judge. But

appellants made no attempt to seek review of those orders, or any directives to which

they objected in the status conference minute order. Instead, the day before the

scheduled hearing on the show-cause orders, they filed a jurisdictionally defective

appeal to this court.

       Finally, the issues appellants raise in this appeal, which mainly attempt to

justify their own dilatory conduct by attacking the magistrate judge’s actions, are not

of such great importance that they justify bypassing the firm-waiver rule.



                                           8
      Appellants also argue that the district court’s orders “were null and void from

the very outset” because they were based on orders “entered by a . . . magistrate

[judge] who was simply not authorized to conduct hearings.” Aplt. Opening Br. at 8.

They challenge the jurisdiction of the magistrate judge to conduct all proceedings in

their case without their consent, arguing that his initial lack of authority infected the

R&R and the final judgment.

      It may be that the procedures followed in this case did not comport with

28 U.S.C. § 636, particularly given that appellants’ expressed lack of consent under

§ 636(c) was immediately followed by a hearing held by the magistrate judge, and his

issuance of orders to show cause, before a specific reference was made under

§ 636(b). But the question is, given the indisputably proper appointment of the

magistrate judge before he issued the R&R, and given the district court’s dispositive

decision to dismiss, whether the firm-waiver rule bars appellants’ challenges based

on the magistrate judge’s initial lack of authority. We conclude that it does.

      Had appellants objected to the R&R—by asserting that the magistrate judge

had acted ultra vires in issuing the earlier orders to show cause that they violated in

the first place—the district court would have had jurisdiction to consider the

argument as part of its determination of whether there were grounds for dismissal.

Cf. First Union Mortg. Corp. v. Smith, 229 F.3d 992, 996-97 (10th Cir. 2000)

(remanding for independent determination by district court of whether to remand case

to state court, where magistrate judge acted beyond his authority by entering remand

order). But they never made that argument in district court. So, like their other

                                            9
arguments, they forfeited this one.2 In general, the magistrate judge’s lack of

authority does not affect the court’s subject-matter jurisdiction and so an objection to

that lack of authority may be waived or forfeited. See Griego v. Padilla (In re

Griego), 64 F.3d 580, 583 (10th Cir. 1995) (upholding waiver, under firm-waiver

rule, of objection that the record was devoid of an order referring case to magistrate

judge to make report and recommendation); Clark v. Poulton, 963 F.2d 1361,

1366-67 (10th Cir. 1992) (discussing non-jurisdictional nature of magistrate judge’s

lack of statutory authority).

                                   CONCLUSION

      We affirm the district court’s judgment of dismissal.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




      2
         Appellants also challenge the dismissal of the United States as plaintiff, an
action the magistrate judge took before his re-appointment by the district court. But
there is no indication in the notice of appeal that the United States has appealed from
any judgment of the district court. We therefore lack jurisdiction over the dismissal
of the United States in this appeal. See Fed. R. App. P. 3(c)(1)(A) (requiring notice
of appeal to designate the party or parties taking the appeal); Smith v. Barry, 502 U.S.
244, 248 (1992) (“Rule 3’s dictates are jurisdictional in nature, and their satisfaction
is a prerequisite to appellate review.”).
                                           10